 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   DARCY AARON HARPER,                            1:17-cv-00606-DAD-GSA-PC
10                 Plaintiff,                       ORDER REQUIRING PLAINTIFF TO
                                                    FILE OPPOSITION OR STATEMENT OF
11         v.                                       NON-OPPOSITION WITHIN THIRTY
                                                    DAYS TO MOTION FOR SUMMARY
12   DR. RAMOS, et al.,                             JUDGMENT FILED BY DEFENDANTS
                                                    HTAY AND RAMOS
13                Defendants.
                                                    (ECF No. 39.)
14
                                                    THIRTY-DAY DEADLINE
15

16          Darcy Aaron Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
17   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds against
18   defendants Htay, Ramos, and Varanisi for providing inadequate medical care in violation of the
19   Eighth Amendment.
20          On February 10, 2021, defendants Htay and Ramos filed a motion for summary judgment.
21   (ECF No. 39.) Plaintiff was required to file an opposition or a statement of non-opposition to the
22   motion within twenty-one days, but has not done so.1 Local Rule 230(l).
23

24                  1
                        Two motions for summary judgment are now pending in this case.

25                    On January 8, 2021, defendant Varanasi filed a motion for summary judgment. (ECF
     No. 34.) On February 2, 2021, Plaintiff filed an opposition to the motion. (ECF No. 37.) On February
26
     9, 2021, defendant Varanasi filed a reply to Plaintiff’s opposition. (ECF No. 38.) This motion is now
27   fully briefed. Local Rule 230(l).

28                  On February 10, 2021, defendants Htay and Ramos filed a motion for summary judgment.
     (ECF No. 39.) Plaintiff has not responded to this motion.
                                                       1
 1          Accordingly, within thirty (30) days from the date of service of this order, Plaintiff must
 2   file an opposition or a statement of non-opposition to the motion for summary judgment filed by
 3   defendants Htay and Ramos on February 10, 2021. If Plaintiff fails to comply with this order,
 4   the court shall recommend that this case be dismissed for failure to obey the court’s order and
 5   failure to prosecute.
 6
     IT IS SO ORDERED.
 7

 8      Dated:     April 29, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
